       Case 3:21-cr-00367-TWR Document 27 Filed 03/17/21 PageID.45 Page 1 of 1

                                                                                            i-i   ,,1 ,
                                                                                                  1       ,·_~:.:.   !t.»
                                  UNITED STATES DISTRICT COUIRT ~-;~·;.C,J
                                SOUTHERN DISTRICT OF CALIFOOC{NI/4 IVlr,i\
                                                                                                                            I
                                                                                      Cu-::r--:1< US cJiS ;· ;~iCT C0Uf n       i
UNITED STATES OF AMERICA,                                I                     I   ~~UTfi~~~~~~~~-~ C/\L[;r?r~~/g.
                                                                 Case No. 21-CR-00367-TWR

                                            Plaintiff,
                        vs.
                                                                 JUDGMENT OF DISMISSAL

SERENA FAYE CONNELLY

                                         Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

        an indictment has been filed in another case against the defendant and the Court has
 IZl
        granted the motion of the Government for dismissal of this case, without prejudice; or

 •      the Court has dismissed the case for unnecessary delay; or

 •      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •      the Court has granted the motion of the defendant for a judgment of acquittal; or

 •      a jury has been waived, and the Court has found the defendant not guilty; or

 •      the jury has returned its verdict, finding the defendant not guilty;

 IZl    of the offense(s) as charged in the Indictment/Information:
        Ct 1- 21:952, 960 - Importation of Methamphetamine (Felony)

 0



 Dated:      3/16/21                                                  ~
                                                             Hon. Linda LoP,eZ
                                                             United States Magistrate Judge
